       Case 1:17-cv-08065-RA-JLC Document 94 Filed 11/19/18 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK

-------------------------------------------------------------    X
Newmont Mining Corporation,

Plaintiff,                                                           Case No. 1: 17-cv-08065-RA-JLC

V.


AngloGold Ashanti Limited, AngloGold Ashanti                              USDCSDNY
North America, Inc., AngloGold Ashanti USA                                DOCUMENT
Incorporated, and Wayne M. Chancellor,                                I
                                                                          ~.
                                                                          L ..,•i~ONJ"'A'ITY
                                                                               '' .. F I'\. . ~ pn,PJ)
                                                                          P*.: , .!J: _____.,..,..,....,.-
 Defendants.                                                              DhfE Fll..ED:     11{Fl//(
 -------------------------------------------------------------   X


             ORDER GRANTING APPLICATION FOR THE ISSUANCE OF
          INTERNATIONAL LETTERS OF REQUEST (LETTERS ROGATORY)

        Upon the Application for the Issuance of International Letters of Request ("Application"),

filed by AngloGold Ashanti Limited, AngloGold Ashanti North America, Inc., AngloGold Ashanti

USA Incorporated, and Wayne M. Chancellor ("Defendants") requesting the issuance of Letters

Rogatory pursuant to Federal Rule of Civil Procedure 28(b)(2) and 28 U.S.C. § l 781(b)(2), and

upon the record of the above-captioned matter (including plaintiff Newmont Mining Corporation

having advised the Court that it does not oppose the granting of this application):

        IT IS HEREBY ORDERED THAT:

        The Application is GRANTED.

        This Court shall sign the Letters Rogatory attached to the Application as Exhibit A and

affix the seal of the United States District Court for the Southern District of New York over said

signature.




                                                         1
      Case 1:17-cv-08065-RA-JLC Document 94 Filed 11/19/18 Page 2 of 2




       The Clerk of the District Court is directed to return the original, signed Letters Rogatory

to counsel for Defendants so that it may be issued to the competent judicial authority of Ontario,

Canada.

       Defendant is directed to transmit the original, signed Letters Rogatory to the competent

judicial authority of Ontario, Canada.

       The Court shall retain jurisdiction over any and all issues arising from or related to the

implementation and interpretation of this Order.



       Dated: November 19, 2018

       New York, New York

                                                               l~·
                                               N RABLE JAMES L. COTT
                                              D TATES MAGISTRATE JUDGE




                                               2
